JUSTICE WARNER
delivered the Opinion of the Court.
¶1 G.M. appeals from an order of the District Court of the First Judicial District, Lewis and Clark County, involuntarily recommitting him to the Montana Development Center (MDC).
¶2 G.M. raises five issues on appeal. We conclude, however, that the issue of whether the District Court erred in finding as matters of fact that G.M. posed an imminent risk of serious harm to himself or others, and thus could not be safely habilitated in the community, is dispositive. Thus, we do not discuss in depth the other issues raised.
FACTUAL BACKGROUND
¶3 G.M. was a thirty-three year old man at the time of the hearing who had spent almost seventeen years of his life at MDC. It is undisputed that G.M. is developmentally disabled as defined by Montana law. It is also undisputed that his self-help deficits do not require total care.
¶4 The Petitioner, the Montana Department of Public Health and Human Services (DPHHS), and G.M. generally agree that he is mild to moderately mentally retarded, which constitutes a developmental disability under Montana law. He needs assistance with conceptualization and understanding simple tasks. With one-on-one staff assistance, G.M. spends a half-hour twice each day, five days a week, delivering mail around MDC’s campus. He enjoys this work because it gives him the opportunity to socialize and receive a staff member’s lull attention. G.M. participates in off-campus outings, on-campus social functions and sporting activities. He also enjoys and looks forward to visits with and phone calls from his brother who lives in Helena and his aunt who lives in Miles City.
¶5 During his time at MDC, G.M. has been referred for community-based services. At the time of the 2006 Petition for recommitment, however, he was not being referred for community services.
¶6 In addition to his developmental disability, G.M. has been diagnosed with mental illness. According to his therapist at MDC, G.M. suffers from a mood disorder, bipolar disorder, impulse control disorder and possibly post-traumatic stress disorder. At MDC, he receives treatment for these ■ disorders. So far, treatment has not eliminated all of G.M.’s behavioral difficulties, specifically physical outbursts that are sometimes violent. Conflicting evidence of the cause, frequency, severity and imminent nature of G.M.’s harmful behavior was presented during G.M.’s 2006 recommitment *89proceedings.
¶7 On March 3, 2006, the Lewis and Clark County Attorney’s Office initiated G.M.’s recommitment proceedings, upon the request of Donna McDuffie, a Qualified Mental Retardation Professional (QMRP) at MDC. The Lewis and Clark County Attorney’s Office filed a Petition in the District Court seeking G.M.’s recommitment pursuant to § 53-20-128, MCA (2005). Attached to the Petition was (1) a Recommitment Report prepared by McDuffie on February 12,2006 (QMRP Report); (2) an Individual Treatment Plan for G.M. prepared at MDC by the treatment committee on February 21, 2006 (ITP); (3) the Community Placement Profile, prepared by McDuffie on February 21,2006; and (4) a Trend Analysis Report, dated February 21,2006, covering incidents involving G.M. during the period from January 25 to February 20, 2006.
¶8 On March 17, 2006, the Residential Facility Screening Team (RFST) conducted a review of G.M.’s case, as required by § 53-20-133, MCA (2005), to determine whether he continued to meet the criteria to be determined “seriously developmentally disabled” as defined by § 53-20-102(15), MCA (2005), and should be recommitted to MDC for a year. The RFST recommended recommitment and filed its “Determination and Recommendation” with the District Court on March 20, 2006 (RFST Report). The RFST Report was based on psychological reports, medical reports, vocational reports, nursing reports, daily activity reports, social history information, and other information contained in G.M.’s records at MDC, including those attached to the Petition. The RFST Report summarized G.M.’s behavior that supported its recommendation for recommitment, by noting (1) thirty incidents of physical aggression, ten of them severe, five serious; (2) thirty-six incidents of environmental disruptions; (3) two incidents of inappropriate sexual behavior; (4) injuries to others, including a staff person who required medical attention and a peer who required stitches and who had to be moved to another residence for safety; (5) the unpredictable nature of his attacks on others and his sudden mood swings; and (6) verbal aggressiveness.
¶9 A hearing was held on July 10, 2006, to determine if G.M. was “seriously developmentally disabled.” The State presented one witness, Daphne Crosbie, a representative of DPHHS and chairwoman of the RFST. G.M. presented two witnesses, Dr. Michael Franczak, an expert, and I.K., G.M.’s legal guardian and aunt. Dr. Franczak is a developmental disability expert who disputed many of the conclusions about G.M. that are contained in MDC’s reports. Dr. Franczak *90prepared a report about G.M. based on G.M.’s records at MDC as well as interviews with G.M. This report was offered and admitted into evidence. The parties stipulated to the admission of two packets of incident reports covering the period from April 5, 2005, to April 29, 2006.
¶10 Crosbie testified that she coordinates the RFST team that considers every Petition for commitment and recommitment to MDC. This team unanimously determined that G.M. should be recommitted. She pointed out the parts of the ITP and underlying reports that persuaded the RFST to recommend G.M.’s recommitment. Specifically, she referred to summaries of incidents in July and November of 2005 in which G.M. engaged in acts of physical aggression toward a male MDC resident, causing injuries, one that resulted in a broken tooth and required stitches. She referred to a different occasion when G.M. attempted to assault a female staff member, causing an injury that required medical attention.
¶11 Crosbie testified that the reports revealed that sometimes four staff members were required to control G.M. and, within the year following the last recommitment order, his aggression resulted in his being placed in a secure unit at MDC at least once. Referring again to the summaries in the reports, she testified that G.M.’s dangerousness and unpredictability make it very difficult for staff to control him and it would be more difficult to control him in community placement than at MDC.
¶12 Without objection, Crosbie gave her opinion that G.M. could not be safely habilitated in the community as he is too unstable, and, at the time of the hearing, was worse than he had been previously. Crosbie repeated the summary from the RFST Report that, according to the various reports, G.M. engaged in thirty incidents of aggression in the past year, ten of them severe, and five that were serious. On cross-examination, however, Crosbie could not explain how MDC staff defined the terms “severe,” “serious” or “moderate” used in the reports to describe aggressive incidents. Crosbie was also unable to refute the contention that external pressures or people in the communal environment were provoking G.M.’s violent behavior. Crosbie’s testimony was also unclear regarding the number of injuries G.M. was alleged to have caused.
¶13 Dr. Franczak, G.M.’s expert witness, is a licensed psychologist with twenty-six years of experience who specializes in treating individuals with dual diagnosis of developmental disabilities and mental illness. He evaluated G.M. twice. The first evaluation was *91conducted two years before the hearing. He evaluated G.M. again on July 8 and 9, 2006, in preparation for the July 10 hearing. He also reviewed G.M.’s treatment plans since 1987. Dr. Franczak agreed that G.M. had a cognitive impairment, and gave his opinion that G.M.’s inability to process information beyond short sentences and his inability to solve problems resulted in a moderate disability.
¶14 Dr. Franczak testified that, in his opinion, MDC’s institutional environment is iatrogenic and creates more problems for G.M. than it solves. He noted that MDC’s staff understands what circumstances tend to give rise to G.M.’s outbursts, such as a change of routine, and often is able to prevent such outbursts from escalating into violent incidents by removing him from the group setting and taking him to his room. He also acknowledged that the staff cannot always predict G.M.’s mood swings and cannot always prevent these outbursts. On cross-examination, Dr. Franczak conceded that, within the year since his last commitment, G.M. had physically harmed another person at least once.
¶15 Franczak did not agree, however, with the RFST that G.M. was a threat to himself or others. Instead, Dr. Franczak emphasized that G.M.’s aggressive behavior was a reaction to his MDC surroundings. Dr. Franczak opined that living with eleven other men at MDC made G.M. more aggressive and that the incident report data was inconsistent and misleading.
¶16 Dr. Franczak also testified about the incident reports underlying the summaries. He pointed to fifteen of G.M.’s “aggressive” incidents noted in MDC’s incident reports in which someone else was the aggressor and G.M. either defended himself or walked away. These situations were labeled as level 4 incidents of aggression and, because G.M. was peripherally involved, they were attributed to him, which in Franczak’s opinion mischaracterized G.M.’s level of aggression.
¶17 As for the inconsistencies in the data, he pointed out that Dr. Caldwell, G.M.’s psychiatrist, stated in his report that G.M. had only been involved in two “serious” incidents in the last year. Yet the QMRP Report noted that from May 2005 to March 2006 G.M. had been involved in fourteen incidents of physical aggression, half of which were “severe,” and the RFST reported thirty incidents of aggression, ten severe, five serious.
¶18 Dr. Franczak testified that G.M. could safely reside in a community placement with appropriate support. He recommended that G.M. live with fewer people, such as two or three, rather than eleven. Dr. Franczak made several other suggestions for ways to make *92community services available to G.M. and how to prepare him for community services. He testified that he knew of individuals with aggressive tendencies worse than those exhibited by G.M. living successfully in community services.
¶19 Dr. Franczak’s opinion was that G.M. is not seriously developmentally disabled and does not meet the criteria for recommitment. After careful analysis of the reports before the Court, and after his own examinations of G.M., Dr. Franczak was of the definite opinion that G.M. could be safely habilitated in a community based setting.
¶20 G.M.’s aunt and legal guardian, I.K., testified that during his visits to her home, G.M. took pleasure in small everyday activities and did not have outbursts like he did at MDC; only moments of mild agitation. She testified that in her opinion G.M. would do well in a community placement.
¶21 On August 2, 2006, the District Court entered written findings of fact, conclusions of law and an order recommitting G.M. The District Court only noted in its findings of fact that Dr. Franczak had recommended that G.M. be placed in a community setting. The District Court made no findings concerning his credibility, or the weight that should be given his analysis of the RFST Report and supporting documentation. Then, noting that it had considered the RFST Report and supporting documentation, the District Court found, by clear and convincing evidence, that, “[i]n the past year, [G.M.] exhibited several occasions of behaviors that posed an imminent risk of serious harm to himself or others,” and “continues to have such behaviors, which prevent him from being safely and effectively habilitated in currently available community-based services.” The District Court concluded that G.M. was seriously developmentally disabled and continues to be in need of an extended course of treatment. The court added that recommitment to MDC was in G.M.’s best interest. The District Court ordered that G.M. be recommitted to MDC for no more than one year. G.M. appeals from the recommitment order.
STANDARDS OF REVIEW
¶22 We review a district court’s judgment in a civil commitment case to determine whether its findings of fact are clearly erroneous and its conclusions of law are correct. In re T.S.D., 2005 MT 35, ¶ 13, 326 Mont. 82, ¶ 13, 107 P.3d 481, ¶ 13. A three part test is used to determine if findings of fact are clearly erroneous. First, this Court will review the record to see if the findings are supported by substantial *93evidence. Second, if the findings are supported by substantial evidence the Court will determine if the trial court has misapprehended the effect of the evidence. Third, if substantial evidence exists and the effect of the evidence has not been misapprehended, this Court may still conclude that a finding of fact is clearly erroneous when, although there is evidence to support it, a review of the record leaves this Court with the definite and firm conviction that a mistake has been made. Interstate Production Credit v. DeSaye, 250 Mont. 320, 323, 820 P.2d 1285, 1287 (1991) (citations omitted); In re Mental Health of C.R.C., 2004 MT 389, ¶ 11, 325 Mont. 133, ¶ 11, 104 P.3d 1065, ¶ 11.
¶23  A civil commitment for any purpose constitutes a significant deprivation of liberty that requires due process protection. Matter of W.M., 252 Mont. 225, 229, 828 P.2d 378, 381 (1992), citing Addington v. Texas, 441 U.S. 418, 425, 99 S. Ct. 1804, 1809 (1979). As a result, clear and convincing evidence is the standard of proof in a civil commitment proceeding. W.M., 252 Mont. at 229, 828 P.2d at 381. Clear and convincing evidence is not a mere preponderance of evidence but a preponderance of evidence that is definite, clear and convincing. Matter of J.L., 277 Mont. 284, 289, 922 P.2d 459, 462 (1996). Clear and convincing does not mean unanswerable or conclusive evidence or evidence beyond a reasonable doubt. J.L., 277 Mont. at 289, 922 P.2d at 462; See Matter of Shennum, 210 Mont. 442, 453, 684 P.2d 1073, 1079 (1984). The three part test announced in DeSaye is used to determine if a finding of fact is clearly erroneous in a case where clear and convincing evidence is the standard of proof. Cartwright v. Equitable Life Assur., 276 Mont. 1, 28, 914 P.2d 976, 993 (1996); In re L.M.A.T., 2002 MT 163, ¶ 34, 310 Mont. 422, ¶ 34, 51 P.3d 504, ¶ 34; In re M.F.B., 2001 MT 136, ¶¶ 9-10, 305 Mont. 481, ¶¶ 9-10, 29 P.3d 480, ¶¶ 9-10.
¶24 As an alternative argument, G.M. strenuously asserts that the due process clause of the Montana Constitution, Article II, Section 17, requires this Court to apply the bifurcated standard of proof relating to the involuntary commitment of the mentally ill, in order to find that a person is seriously developmentally disabled. Section 53-21-126(2), MCA (2005), provides “[t]he standard of proof in a hearing held pursuant to this section is proof beyond a reasonable doubt with respect to any physical facts or evidence and clear and convincing evidence as to all other matters.” (Emphasis added.)
¶25 Under Montana law, clear and convincing evidence is well-established as the standard of proof that must be met in order to commit a person as seriously developmentally disabled. W.M., 252 *94Mont. at 229, 828 P.2d at 381. In this case, as explained below, we conclude that the District Court’s findings of fact that G.M. cannot be safely habilitated in community-based services because of behaviors that pose an imminent risk of serious harm to himself or others is clearly erroneous. Thus, the result of this case would be the same no matter whether the clear and convincing standard or the beyond a reasonable doubt standard is applied. We have repeatedly recognized that courts should avoid constitutional issues whenever it is possible to decide a case without reaching constitutional considerations. In re S.H., 2003 MT 366, ¶ 18, 319 Mont. 90, ¶ 18, 86 P.3d 1027, ¶ 18. Therefore, it is unnecessary to reach the constitutional question raised by G.M., and we decline to do so.
DISCUSSION
¶26 Did the District Court err in finding as matters of fact that G.M. exhibited behaviors that posed an imminent risk of serious harm to himself or others, and that he could not be safely habilitated in the community?
¶27 A judicial determination that a person has a serious developmental disability is required for recommitment to MDC. Section 53-20-128(8), MCA (2005). A person, in this instance G.M., is seriously developmentally disabled only if the State proves by clear and convincing evidence that he: (a) has a developmental disability; (b) is impaired in cognitive functioning; and (c) cannot be safely and effectively habilitated in community-based services because of behaviors that pose an imminent risk of serious harm to himself or others, requiring recommitment at MDC. Section 53-20-102(15), MCA (2005).
¶28 There is no contest that G.M. meets the first and second requirements for recommitment. The contested issues are (a) whether G.M.’s behaviors pose an imminent risk of serious harm to himself or others and, (b) whether he can be safely and effectively habilitated in community-based services. The questions before this Court are essentially evidentiary: did the District Court err in finding that (a) DPHHS proved by clear and convincing evidence that G.M. poses an imminent risk of serious harm to himself or others and that (b) because of those behaviors G.M. cannot be safely and effectively habilitated in community-based services?
¶29 The evidence considered by the District Court during the hearing consisted of the following: the testimony of the witnesses Crosbie, Dr. Franczak and G.M.’s aunt, I.K.; Dr. Franczak’s report; the two packets *95of incident reports covering incidents from April 2005 to April 2006; and the reports attached to the Petition (QMRP Report, ITP, the Community Placement Profile and a Trend Analysis Report).
¶30 G.M. first contends that DPHHS’s evidence was insufficient because it was improperly considered. He argues that Crosbie simply relayed to the court the information contained within the documents with no personal knowledge of G.M.’s behavior; therefore, the RFST Report and witness testimony were inadmissible hearsay. Yet, G.M. made no hearsay objection in the District Court.
¶31 Counsel for DPHHS did not formally offer any of the reports attached to the Petition into evidence during its case in chief. However, each of the documents attached to the Petition, referred to in ¶ 7 above, had been served upon counsel for G.M. During the hearing, counsel for DPHHS referred to these reports and Crosbie testified about the reports’ contents, without objection. Counsel for G.M. also questioned Crosbie from these reports on cross-examination. In his testimony, Dr. Franczak referred to the reports attached to the Petition, and to the other information contained in the District Court file concerning G.M., upon which the reports were based. These reports constitute a substantial basis for his opinion that G.M. did not meet the criteria required for a determination that he was seriously developmentally disabled. In short, both parties were fully aware of all of the information in the reports filed with the District Court, and relied on such information in presenting their case, without objection from the opposing party.
¶32 Each of the documents attached to the Petition and RFST Report, referred to in ¶ 7 above, was served upon counsel for G.M. and the District Court, in compliance with §§ 53-20-125(4), 53-20-128(5), MCA (2005). The QMRP Report initiates the recommitment proceeding and must be attached to the Petition to the District Court, along with the social and placement information relied upon by the RFST in making its determination. Sections 53-20-128(1), (3), (4), (5)(a), MCA (2005). The QMRP Report, the ITP, the Community Placement Profile, and the Trend Analysis Report are the social and placement information relied upon by the RFST. As the dissent correctly points out in ¶ 57, a recommitment hearing is only held if an interested party requests one and, if a hearing is not requested, the district court may rule on the Petition based solely on the attached reports. Sections 53-20-125(9), 53-20-128(6), MCA (2005). Again in ¶ 57, the dissent notes, “civil commitments generally allow the court to view all potentially relevant information in order to determine the treatment and habilitation needs *96of the respondent,” citing In re Mental Health of L.C.B., 253 Mont. 1, 7, 830 P.2d 1299, 1303 (1992); § 53-20-101, MCA (2005).
¶33 G.M. next contends that there was insufficient evidence to recommit him because the incidents of aggression noted in the RFST Report were too stale to be considered evidence that G.M. posed an “imminent” threat of harm to others. G.M. suggests that the DPHHS’s evidence was stale because it only presented evidence of G.M.’s behaviors exhibited between December 2004 and January 2006. We disagree. In addition to the reports filed with the District Court before the hearing, which covered the period between December 2004 and January 2006, the parties stipulated to the admission of two packets of incident reports covering the period from April 2005 to April 2006 during the hearing. Although DPHHS might have augmented its evidence by presenting information gathered during the intervening months from April to July 2006, when the hearing was held, failure to do so does not preclude the District Court from considering the evidence that was introduced, and according it proper weight.
¶34 We conclude that the reports attached to the Petition were properly considered by the District Court.
¶35 G.M. also contends that the testimony of Crosbie, the RFST committee chairman, was insufficient because she is not a qualified mental health professional (QMHP) or a licensed psychologist or psychiatrist. He argues that DPHHS must present a QMHP’s expert opinion that a person is seriously developmentally disabled in order to sustain its burden of proof. Neither the applicable statutes nor the rules of evidence require that a QMHP, a licensed psychiatrist or a licensed psychologist testify as a witness in a developmental disability recommitment proceeding. Compare §§ 53-20-128, 53-20-102(4) & §§ 53-21-102(16), 53-21-126(4), MCA (2005). We decline to create a new evidentiary standard not contained in the Montana rules of evidence or enacted by the legislature.
¶36 A member of the RFST committee, by statute, may be required to testify regarding the RFST’s determination. Section 53-20-116, MCA (2005). Crosbie, the chairperson of the RFST, did just that. Crosbie went on to give the District Court her unqualified opinion that G.M. was seriously developmentally disabled because he was too unstable to live in a community setting without presenting a threat of imminent harm to himself or others. G.M. made no objection to such opinion. Then, Crosbie stated the reasons for her opinion-both on direct and cross-examination. Again, there was no objection to such testimony. As there was no objection, the District Court was free to consider *97Crosbie’s opinion. M. R. Evid. 103(a)(1), 701(b), 702, 703. Thus, the testimony of Crosbie was properly considered by the District Court for what it was worth.
¶37 Lastly G.M. contends that the District Court erred because the entirety of DPHHS’s evidence failed to prove that he poses an imminent risk of harm to himself or others and, therefore, cannot be safely and effectively habilitated in community-based services.
¶38 We normally defer to a district court’s determination of witness credibility and evidentiary weight. Interstate Production Credit, 250 Mont. at 324, 820 P.2d at 1287-88. In this case, however, the District Court made no comment on the credibility of the witnesses and gave no indication of why it resolved the conflicting evidence in this case the way it did.
¶39 If the district court misapprehended the effects of the evidence, or if a review of the record leaves this Court with the definite and firm conviction that a mistake has been committed, there is clear error. Dept. of State Lands v. Armstrong, 251 Mont. 235, 241, 824 P.2d 255, 258 (1992); L.C.B., 253 Mont. at 5-6, 830 P.2d at 1302. “Substantial evidence and clearly erroneous are not synonymous and a finding may be set aside, though supported by substantial evidence if found to be clearly erroneous.” (Internal quotation omitted). Interstate Production Credit, 250 Mont. at 323, 820 P.2d at 1287.
¶40 In its finding of fact #5, the District Court mistakenly states that G.M. was evaluated by the RFST. However, Crosbie stated in her testimony that the RFST does not interview or evaluate a client in person, but relies on the reports described in ¶ 7 above. The District Court also stated that its decision was based on these reports, but made no mention of its consideration of Dr. Franczak’s report or testimony attacking the reliability of the ¶ 7 reports.
¶41 A review of the record shows that DPHHS’s witness, Crosbie, merely repeated the summary from the RFST’s Report that G.M. engaged in thirty incidents of aggression in the past year, ten of them “severe,” and five that were “serious.” On cross-examination, however, Crosbie could not define how MDC defined the terms “severe” or “serious” used in the reports to describe aggressive incidents. Crosbie only suggested that “severe” behaviors are those that resulted in “actual injuries.” Her testimony and the reports themselves are unclear regarding both the number of and severity of the injuries G.M. was alleged to have caused.
¶42 Dr. Franczak noted, and our review of the incident reports confirms, that verbal aggression and door slamming were listed in the *98reports as “severe” acts, yet no injuries resulted from these incidents. Dr. Franczak testified that petty boyish play was described in the incident reports as serious aggression. This testimony was not contradicted. Franczak also described how the number of G.M.’s allegedly severe, untoward acts were different in the RFST, the QMRP, and G.M.’s psychiatrist’s reports. These inconsistencies were not explained by DPHHS, and create further doubt concerning what, if any, objective criteria was used to determine severity of G.M.’s behavior; whether the numbers noted in the summaries relied upon by the District Court accurately reflect G.M.’s aggressive tendencies; and whether the reports are sufficient to disqualify him from being referred to community services.
¶43 Dr. Franczak’s testimony, along with the actual incident reports that underlie the summaries, reveal that the summaries in the reports do not give an accurate picture of G.M.’s condition. For example, on April 17, it was reported that a client picked up a knife and threw it at G.M., who then picked up the same knife and threw it back at the client. According to the Incident Management Coordinator Review, noted at the bottom of the incident report, this was G.M.’s nineteenth incident since January 1,2006, and his tenth client-on-client incident. Yet of the ten incidents involving another client, the coordinator noted that G.M. had been the aggressor only once, and he had been the target nine times. Eight of those incidents were with the same other client. Thus, the reports, contrary to the summary in the RFST, indicate that nine times out of ten G.M. was not aggressive but was reacting to aggression by another resident at MDC.
¶44 On the next incident report, dated April 21, it was reported that “[another client] became angry + started yelling at [G.M.], shaking his finger and fists at him, wanting him to fight.” According to the Incident Management Coordinator Review section of the report, this was G.M.’s twentieth incident since January 25,2006, and his eleventh client-on-client incident. Of those eleven, the coordinator noted that this was G.M.’s second incident as an aggressor, and his ninth as a target. Again, contrary to the summary, the facts as reported do not indicate that G.M. was the aggressor.
¶45 The above snapshot of the incident reports lends credence to Dr. Franczak’s testimony that MDC’s group living environment contributes significantly to G.M.’s behavioral difficulties. The record also indicates that the number of aggressive incidents instigated by G.M. is inflated. Also, our review of the underlying incident reports confirms Dr. Franczak’s testimony that in 2006 G.M. was the target of *99aggression rather than the aggressor in all but one incident. Although the dissent accurately quotes summaries contained in the reports and lists violent incidents from the underlying incident reports, an examination of the incident reports reveals that G.M.’s aggressive behavior is seriously exaggerated. The record also supports Dr. Franczak’s uncontested opinion that placing G.M. in a residence with fewer people would ameliorate what aggressive tendencies he exhibits.
¶46 Dr. Franczak’s testimony and our review of the underlying incident reports reveal improved behavior and self-control by G.M. in 2006. Dr. Franczak described his analysis of G.M.’s aggressive behavior reported in both the trend analysis report and the incident reports and determined that G.M. had, within the last two years, met assigned objectives for controlling his outbursts. He also noted that no new criteria for returning to the community had been established for G.M. He pointed out that there was no way for G.M. to escape recommitment if he met all his objectives and still was required to reside at MDC. Dr. Franczak stated that the institutional setting is probably responsible for the behaviors that are keeping G.M. in the institution. DPHHS presented no evidence to contradict Dr. Franczak. The decision to keep him at MDC left G.M. in an untenable Catch 22.1
¶47 Nor was Dr Franczak’s testimony that living with eleven other men at MDC made G.M. more aggressive contradicted. Likewise, his testimony that individuals with aggressive tendencies worse than those exhibited by G.M. were living successfully in community services went unrebutted. Our own review of the incident reports before the District Court revealed that many reported “level 4” incidents simply involved G.M. predicting and controlling his own mood swings by requesting medication and time alone to calm down. Many of these incidents did not involve any physical or verbal aggression. In at least ten of thirteen reported incidents between January and May 2006, G.M. appears to have been provoked by another resident. Our examination of the reports submitted by DPHHS supports Dr. Franczak’s opinion that G.M.’s behavioral problems are triggered by his surroundings.
¶48 The dissent correctly points out in ¶¶ 67 and 68 that the MDC professionals have had more contact with G.M. than Dr. Franczak. For *100this reason, the dissent posits that the QMRP Report and ITP are more reliable than Franczak’s testimony and report. However, no MDC professional who had contact with G.M. testified, and the summaries in the reports are shown to be inconsistent and unreliable. No one appeared to contradict Franczak’s analysis of the reports, to contradict the result of his examinations, to disagree with his opinions that G.M. would do much better in a community setting, or to explain why G.M.’s actions would make it unsafe for him to be placed in a community setting.
¶49 Although her opinion that G.M. has the ability to be safely habilitated in the community is subject to the weakness pointed out in the dissent, I.K.’s testimony was not objected to and is, therefore, admissible evidence. M. R. Evid. 103(a)(1). I.K’s personal observation of G.M.’s demeanor and self-control when not in an institutional setting is relevant evidence confirming Dr. Franczak’s opinions and tending to prove that G.M. does not pose a risk of harm to himself or others and can be safely habilitated in the community.
¶50  After a t horough review of the record before the District Court, this Court is firmly convinced that a mistake has been made. We determine that the District Court’s findings of fact that G.M. posed an imminent risk of serious harm to himself or others, and continues to have such behaviors, which prevent him from being safely and effectively habilitated in currently available community-based services, are clearly erroneous. Thus, the District Court’s conclusion of law that G.M. is seriously developmentally disabled as defined in § 53-20-102(15)(c), MCA (2005), is incorrect. C.R.C., ¶ 11.
CONCLUSION
¶51 The order of the District Court recommitting G.M. to MDC is reversed and remanded with instructions to vacate the recommitment order.
¶52 Pursuant to M. R. App. P. 21(2), the Clerk of this Court shall issue remittitur immediately.
JUSTICES LEAPHART and MORRIS concur.

 “Catch-22” is a term coined in Joseph Heller’s 1961 novel, Catch-22, describing a situation in which an individual is required to accomplish two actions which are mutually dependent on the other action being completed first. See In re O.A.W., 2007 MT 13, FN 2, 335 Mont. 304, FN 2, 153 P.3d 6, FN 2.